Citation Nr: 1226153	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  06-29 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder other than peptic ulcer disease with duodenal ulcer.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

In September 1981, the Board of Veterans' Appeals (Board) held that the Veteran had honorable active service from December 1965 to December 14, 1967.  Basic entitlement to VA benefits based on service from December 15, 1967 to October 1969 was barred based on the character of the appellant's service during that term.

In a March 1985 decision, the Board denied entitlement to service connection for peptic ulcer disease on the grounds that it was neither incurred in service nor could it be presumed to have been so incurred.  In June 1988, the Board denied entitlement to service connection for peptic ulcer disease on the grounds that a new factual basis had not been submitted to reopen the claim.

In March 1991, the RO declined to reopen the claim because new and material evidence had not been submitted.  An appeal was not perfected.

In a January 2000 decision, the Board determined that new and material evidence had not been received, and reopening of the claim was not in order.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).

In March 2001, the Court vacated the January 2000 Board decision and remanded the case for compliance with the Veterans Claims Assistance Act of 2000 (VCAA). Thereafter, in July 2001, the Board remanded the case to the RO.  After completion of appropriate development the Board, in a February 2002 decision, again found that new and material evidence had not been received in order to reopen the service connection claim.

The Veteran appealed the Board's February 2002 decision to the Court, and in February 2003, the Court vacated and remanded the case for further explanation regarding compliance with the VCAA.  Subsequently, in an August 2003 decision, the Board again determined that new and material evidence had not been received, and that reopening of the claim was not in order.  The Veteran did not appeal.  Hence, the August 2003 Board decision is final.  38 U.S.C.A. § 7105 (West 2002).

This matter comes before the Board of Veterans Appeals (Board) on appeal from a November 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2006, a Decision Review Officer hearing was held.  

In December 2007, the Board determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for peptic ulcer disease with duodenal ulcer.  At that time, the Board acknowledged that the Veteran was claiming entitlement to service connection for Helicobacter pylori (H. pylori).  The Board noted that H. pylori was not a disease but a type of bacteria.  Hence, the Board found that the claim was not a new claim, but one which fell within the underlying claim to reopen.

The Veteran appealed the December 2007 decision.  In October 2009, the Court issued a Memorandum Decision finding that the Board did not provide an adequate statement of reasons or bases for its rejection of the new evidence.  Accordingly, the Court vacated the Board's December 2007 decision and remanded the matter for further proceedings consistent with its decision.

In May 2010, the Board determined that new and material evidence had been received to reopen the claim of entitlement to service connection for peptic ulcer disease.  The Board then considered the claim on its merits and denied entitlement to service connection for peptic ulcer disease with duodenal ulcer.  

The Veteran appealed the Board's May 2010 decision to the Court.  In March 2011, the parties filed a Joint Motion for Vacatur and Partial Remand.  The parties noted that recent VA medical records disclosed several different gastrointestinal diagnoses thought to account for the Veteran's various symptoms, to include diverticular disease, hiatal hernia, chronic duodenal ulcer, dyspepsia and gastroesophageal reflux disease.  Per VA regulations, this is to be expected in cases of gastrointestinal disability.  See 38 C.F.R. § 4.113 (2011).  

By Order dated in May 2011, the motion for remand filed by the parties was granted.  The Board's finding that new and material evidence had been received to reopen the claim of entitlement to service connection was not disturbed.  

In September 2011, the Board denied entitlement to service connection for peptic ulcer disease with duodenal ulcer.  The issue of entitlement to service connection for a gastrointestinal disorder other than peptic ulcer disease with duodenal ulcer was remanded for additional development.  Following completion of the requested development, the case was returned to the Board.  

As discussed in the remand section below, the issue of entitlement to service connection for depression has been raised by the record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the July 2012 written brief presentation, the representative raised a claim of entitlement to service connection for depression.  The representative also submitted an article which indicates that the physical symptoms associated with depression include gastrointestinal problems.  The representative insisted that the Board remand the claim for an examination to determine if depression is related to military service and if so, whether any gastrointestinal disorder other than peptic ulcer disease with duodenal ulcer is related to or aggravated by depression.

The Board regrets the delay occasioned by another remand.  The representative, however, has raised a service connection claim that is inextricably intertwined with the claim currently on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  That is, if service connection for depression is granted, then secondary service connection for a gastrointestinal disorder other than peptic ulcer disease with duodenal ulcer would be for consideration.  See 38 C.F.R. § 3.310(b) (2011).  

The Board acknowledges the representative's request for a VA examination regarding the etiology of the Veteran's claimed depression, but notes that this claim has not been adjudicated by the Agency of Original Jurisdiction and the Board does not currently have jurisdiction over the development of that issue.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Following notification and development pursuant to the VCAA, the AMC/RO should adjudicate a claim of entitlement to service connection for depression.  Should the AMC/RO deny the claim, the Veteran must be notified of that decision and informed of his appellate rights.  While the Veteran has perfected an appeal regarding entitlement to service connection for a gastrointestinal disorder other than peptic ulcer disease with duodenal ulcer, he is hereby notified that if and only if, he files a timely substantive appeal will the question of entitlement to service connection for depression be certified to the Board.  38 U.S.C.A. § 7104 (West 2002). 

2.  Following completion of the above requested development and any additional development deemed appropriate, the AMC/RO should readjudicate the issue of entitlement to service connection for a gastrointestinal disorder other than peptic ulcer disease with duodenal ulcer.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


